Citation Nr: 1544135	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-30 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Whether a timely notice of disagreement was received by the agency of jurisdiction with respect to a December 2006 rating decision that denied entitlement to service connection for tinnitus.

2.  Entitlement to an earlier effective date for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which determined that the Veteran had not filed a timely notice of disagreement regarding a December 2006 rating decision that denied entitlement to service connection for tinnitus.

The Board previously issued a decision on this matter in June 2015.  That decision is hereby vacated pursuant to 38 C.F.R. § 20.904(a) (2015), as it appears the Veteran was denied due process.  More specifically, it does not appear that an email attachment that accompanied the Veteran's informal hearing presentation was associated with his electronic claims file at the time of the June 2015 decision.  Therefore, the June 2015 decision with respect to the timeliness of the Veteran's notice of disagreement with December 2006 rating decision is vacated, and the following decision is issued in its place.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904(a).

It should be noted that entitlement to service connection for tinnitus was granted in January 2013.  Therefore, the issue of an earlier effective date for the grant of service connection for tinnitus is the crux of this appeal and has been added to the title page of this decision as a result.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  The December 2006 rating decision that denied entitlement to service connection for tinnitus was not initially mailed to the Veteran's last known address, and he did not receive notice of the decision until it was remailed to his correct address in January 2010.

2.  When the AOJ remailed the December 2006 rating decision to the Veteran in January 2010, it did not provide the Veteran the correct mailing address to submit a notice of disagreement, as the temporary RO in Gretna, Louisiana, that initially issued the decision had been closed by that time.

3.  The Veteran mailed his notice of disagreement regarding the December 2006 rating decision to an out-of-date address for the temporary RO in Gretna, Louisiana, in December 2010, which was subsequently returned as undeliverable in April 2011.

4.  The Veteran mailed a second notice of disagreement to the RO in New Orleans, Louisiana, in May 2011, after his initial notice of disagreement was returned as undeliverable.


CONCLUSION OF LAW

A timely notice of disagreement was received by VA as to the December 2006 rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).

The notice of disagreement must be filed with the VA office from which the claimant received notice of the determination unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it is presumed that VA has properly discharged its official duties in handling claims.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Statements made by the claimant are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98, 102 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Here, there is evidence to rebut the presumption of regularity.  The December 2006 rating decision was not initially mailed to the Veteran's last known address; therefore, he did not receive notice of the decision until it was remailed to his correct address in January 2010.  When the AOJ remailed the December 2006 rating decision to the Veteran in January 2010, it did not provide the Veteran the correct mailing address to submit a notice of disagreement.  The letter was sent from VA's record management center in St. Louis, Missouri (RMC).  The RMC merely enclosed the old notice letter that included the address for the now closed temporary office in Gretna, Louisiana.  That letter included a reference to the enclosed VA Form 4107.  That form instructs claimants to submit notices of disagreement to the address on the notice letter.  In other words, the January 2010, letter instructed the Veteran to submit the notice of disagreement to the closed office in Gretna.  

In December 2010, the Veteran, as instructed, mailed his notice of disagreement to the temporary RO in Gretna, Louisiana.  This notice of disagreement was returned as undeliverable in April 2011.  The Veteran mailed a second notice of disagreement to the RO in New Orleans, Louisiana, in May 2011.

The evidence clearly establishes the Veteran did not receive proper notice of the December 2006 rating decision until he was apprised of the proper address to send a notice of disagreement.  This did not occur until after he received the returned notice of disagreement in April 2011.  The notice of disagreement received by VA in May 2011 was received within one year of the Veteran's receipt of proper notice and is deemed timely.


ORDER

A timely notice of disagreement was received regarding the December 2006 rating decision; the appeal is to this extent granted.


REMAND

The January 2013 rating decision essentially rendered the Veteran's appeal moot with regard to the question of entitlement to service connection for tinnitus.   His October 2013, VA Form 9, expresses disagreement with the effective date for the grant of service connection.  The issue must be addressed by the AOJ in a statement of the case before the Board can assume jurisdiction over the matter.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran as to whether entitlement to an earlier effective date for the grant of service connection for tinnitus is warranted.  This issue should not be returned to the Board unless the Veteran submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


